              Case 2:21-cv-00403-RSL Document 6 Filed 03/31/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
     ANNA K. ANDERSON, a married person,
 9                                                      No. 2:21-cv-00403-RSL
                                           Plaintiff,
10                                                      STIPULATION AND ORDER OF REMAND
                         vs.
11
   FIRST NATIONAL INSURANCE
12 COMPANY OF AMERICA, a foreign insurer,

13                                       Defendant.

14                                         STIPULATION

15         The parties, by and through their respective counsel of record hereby stipulate that this

16 action should be remanded to the Superior Court of Washington for King County, Case No.

17 21-2-02030-1 SEA, with each party to pay their respective attorney’s fees and costs.

18         It is so stipulated this 30th day of March, 2021.

19
      s/ Kyle C. Olive                                  s/ John M. Silk
20
     Kyle C. Olive, WSBA #35552                         John M. Silk, WSBA #15035
21   Olive Law Northwest PLLC                           Christopher Pierce-Wright, WSBA #52815
     1218 Third Avenue, Suite 1000                      Wilson Smith Cochran Dickerson
22
     Seattle, WA 98101                                  901 Fifth Avenue, Suite 1700
23   (206) 629-9909 P | 206) 971-5081 F                 Seattle, WA 98164-2050
     kyle@olivelawnw.com                                (206) 623-4100 P | (206) 623-9273 F
24   Attorney for Plaintiff                             silk@wscd.com
                                                        pierce-wright@wscd.com
25
                                                        Attorneys for Defendant
26

     STIPULATION AND ORDER OF REMAND                                             901 FIFTH AVENUE, SUITE 1700
     (Cause No. 2:21-cv-00403-RSL) – 1                                           SEATTLE, WASHINGTON 98164
                                                                                    TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
               Case 2:21-cv-00403-RSL Document 6 Filed 03/31/21 Page 2 of 2



 1

 2
                                                ORDER
 3
            Based on the foregoing stipulation of the parties, it is therefore ordered that this action
 4
     is hereby remanded to the Superior Court of Washington for King County, Case No. 21-2-
 5
     02030-1 SEA, with each party to pay their respective attorney’s fees and costs.
 6

 7          Dated this 31st day of March, 2021.

 8                                                                                  T
 9                                                          he Honorable Robert S. Lasnik
                                                            United States District Judge
10

11

12 Presented by:

13 s/ John M. Silk

14 John M. Silk, WSBA #15035
   Christopher Pierce-Wright, WSBA #52815
15 Wilson Smith Cochran Dickerson
   901 Fifth Avenue, Suite 1700
16
   Seattle, WA 98164-2050
17 (206) 623-4100 P | (206) 623-9273 F
   silk@wscd.com
18 pierce-wright@wscd.com

19 Attorneys for Defendant

20

21

22

23

24

25

26

     STIPULATION AND ORDER OF REMAND                                               901 FIFTH AVENUE, SUITE 1700
     (Cause No. 2:21-cv-00403-RSL) – 2                                             SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
